     Case 3:15-cv-01868-MMA-NLS Document 127 Filed 02/17/21 PageID.2084 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     D.C., a minor by and through his                   Case No.: 15cv1868-MMA- NLS
       Guardian Ad Litem, HELEN GARTER,
12
       on behalf of himself and all others                ORDER GRANT JOINT MOTION
13     similarly situated,                                TO EXTEND DISCOVERY
                                         Plaintiff,       DEADLINES
14
15     v.                                                 [ECF No. 126]
16     COUNTY OF SAN DIEGO, A.B. AND
       JESSIE POLINSKY CHILDREN’S
17
       CENTER, SAN DIEGO COUNTY
18     HEALTH AND HUMAN SERVICES
       AGENCY,
19
                                      Defendants.
20
21
22          Before the Court is the parties’ joint motion for an order extending the fact and
23    discovery cutoffs in the current scheduling order (ECF No. 107) for 30 days. ECF No.
24    126. The parties assert they have been unable to schedule five depositions and Plaintiff’s
25    mental examination pursuant to Federal Rule of Civil Procedure 35 within the fact
26    discovery deadline due to a health concern, but have agreed upon dates to permit the
27    depositions and mental examination to take place by the end of March. Id. Accordingly,
28    they request that the Court continue the fact discovery cutoff for 30 days for this limited

                                                      1
                                                                                 15cv1868-MMA- NLS
     Case 3:15-cv-01868-MMA-NLS Document 127 Filed 02/17/21 PageID.2085 Page 2 of 2



 1    purpose, and grant a similar continuance as to the expert discovery deadlines. Id.
 2          Good cause appearing, the Court GRANTS this request. The fact discovery cutoff
 3    date is extended to March 26, 2021, for the limited purpose of conduction Plaintiff’s
 4    mental examination and conducting the five depositions outlined in the joint motion. The
 5    parties shall designate their respective experts in writing and comply with the disclosure
 6    provisions in Rule 26(a)(2)(B) and (C) and the Federal Rules of Civil Procedure by April
 7    23, 2021. The parties shall exchange rebuttal experts and reports by May 28, 2021. All
 8    other dates in the scheduling order will remain the same.
 9          In the motion, the parties bring up an additional issue as to when discovery
10    disputes may be brought. The Court reinforces that discovery disputes may be brought
11    for any discovery that was timely served under the Scheduling Order as long as the
12    dispute is filed in compliance with the timing rules stated in the Judge Stormes Civil Case
13    Procedures.
14          IT IS SO ORDERED.
15    Dated: February 17, 2021
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                 15cv1868-MMA- NLS
